Exhibit 10.1

FORM OF

LOCK-UP AGREEMENT

Tiger Media, Inc.

4400 Biscayne Blvd.

15th Floor

Miami, FL 33137

Ladies and Gentlemen:

Reference is made to that certain Merger Agreement and Plan of Reorganization,
dated as of [            ], 2015 (the “Merger Agreement”), by and among Tiger
Media, Inc. (“Company”), TBO Acquisition, LLC, The Best One, Inc. (“TBO”) and
the other parties thereto. The execution and delivery of this Agreement by the
undersigned is a condition to the closing of the Merger Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned is entering into this agreement (this
“Lock-Up Letter Agreement”) and hereby agrees that for a period of one year
after the date hereof, unless earlier terminated in accordance with the terms
hereof (the “Lock-Up Period”), the undersigned will not, directly or indirectly:

(1) offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of Common
Stock, par value $0.0001 (“Common Stock”), of Tiger Media, Inc. (“Company”), or
any other securities of the Company convertible into or exercisable or
exchangeable for any shares of such Common Stock which are owned as of the date
of this Lock-Up Letter Agreement (collectively, the “Shares”), including,
without limitation, Shares that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the U.S. Securities
and Exchange Commission and Shares that may be issued upon exercise of any
options or warrants, or securities convertible into or exercisable or
exchangeable for Shares;

(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise;

(3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Shares or any other securities of the Company; or

(4) publicly disclose the intention to do any of the foregoing.

The restrictions on the actions set forth in sections (1) through (4) above
shall not apply to: (a) transfers of Shares as a bona fide gift; (b) transfers
of Shares to any trust, partnership, limited liability company or other entity
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned; (c) transfers of Shares to any beneficiary of the undersigned
pursuant to a will, trust instrument or other testamentary document or
applicable laws of descent; (d) transfers of Shares to the Company; or
(e) transfers of Shares to any entity directly or indirectly controlled by or
under common control with the undersigned; provided that, in the case of any
transfer or distribution pursuant to clause (a), (b), (c) or (e) above, each
donee, distributee or transferee shall sign and deliver to the Company, prior to
such transfer, a lock-up agreement substantially in the form of this Lock-Up
Letter Agreement. For purposes of this Lock-Up Letter Agreement, “immediate
family” shall mean any relationship by blood, marriage, domestic partnership or
adoption, not more remote than first cousin.

 

1



--------------------------------------------------------------------------------

In furtherance of the foregoing, the Company and its transfer agent on its
behalf are hereby authorized (i) to decline to make any transfer of securities
if such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement and (ii) to imprint on any certificate representing Shares a legend
describing the restrictions contained herein.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

For the avoidance of doubt, nothing herein shall be understood to prevent the
undersigned from taking any of the actions described in sections (1) through
(4) above with respect to any shares of Common Stock or other securities of the
Company acquired by the undersigned through open market purchases consummated
after the date of this Lock-Up Letter Agreement.

If the Company agrees to enter into any agreement with any other person or
entity (or effects a waiver with the same effect) who agreed to enter into a
lock-up letter agreement with substantially the same terms as this Lock-Up
Letter Agreement to permit such holder to sell Shares prior to the end of the
Lock-Up Period, which sale would otherwise be restricted by this Lock-Up Letter
Agreement, the Company shall enter into a similar agreement with (or provide a
similar waiver to) the undersigned to provide for the release of a proportionate
number of Shares.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Other than as set forth above, this Lock-Up Letter Agreement shall terminate
upon the end of the Lock-Up Period. This Lock-Up Letter Agreement shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Delaware.

 

Very truly yours, By:    

Name:

Title:

Dated:                                 

 

3